TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00139-CV




Munters Euroform GmbH and Munters Corporation, Appellants

v.

AAF-McQuay, Inc. and AAF Ltd., Appellees




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. 02-1232-A, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N

                        On April 10, 2006, the trial court clerk informed this Court that the parties to this
appeal had settled their dispute and would be filing a motion to dismiss.  This Court verified that
information by a telephone call to appellants’ attorney on May 25.  Appellants have since filed
a letter stating that they do not intend to pursue their appeal.   We therefore dismiss the appeal
in accordance with appellants’ wishes.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed
Filed:   August 25, 2006